Burr, J.:
Plaintiff states as the ground of her cause of action against defendants:
“I. That at the City of New York, and prior to the death of Malinda Gr. Mace hereinafter referred to, the said Malinda Gr. Mace was indebted to the plaintiff herein in the sum of about. two hundred thousand dollars for moneys had and received by the said Malinda Gr. Mace for and on account of the plaintiff herein.
“ II. That the said Malinda Gr. Mace from time to time up to the time of her death promised to pay the' same to this plaintiff, and this plaintiff agreed to and did wait until her death for the payment thereof by said Malinda Gr. Mace of the said sum of two hundred thousand dollars.”
*382' Before answer, upon an affidavit stating that defendants, the executors of the said Malinda Gr. Mace, are not aware that she had any transactions with any one, as a result of .which the said Malinda GK Mace received a sum of about $200,000 or any other sum for account of the plaintiff, and that defendants are not aware of any circumstances under which it is claimed by plaintiff that the said Malinda G-. Mace promised to pay to the plaintiff the sum of $200,000, and further alleging that plaintiff has already prosecuted against these defendants in the United States Circuit Court for the Southern Circuit of New York in equity a claim based on similar allegations, in which case á final decree was entered dismissing the bill of complaint with costs, said defendants obtained an order for a bill of particulars of plaintiff’s claim, and from such order this appeal is taken. -
It must be deemed settled by the authorities that a motion for a bill of particulars, made before answer, upon the ground that it is necessary for purposes of defense, will not be granted. (Watertown Paper Co. v. West, 3 App. Div. 451; American Credit Indemnity Co. v. Bondy, 17 id. 328; Hicks v. Eggleston, 95 id. 162; Schultz v. Rubsam, 104 id. 20; Sands v. Holland Torpedo Boat Co., 115 id. 151; Standard Materials Co. v. Bowne & Son Co., 118 id. 91.) If the motion had been to make the complaint - more definite and certain, inasmuch as particulars -of time and' place may be material, it is quite possible that such a motion would have been granted. (Bennett v. Lawrence, 71 App. Div. 413; First Presbyterian Church v. Kennedy, 72 id. 82; Dumar v. Witherbee, Sherman & Co., 88 id. 181; Uss v. Crane Co., 138 id. 256; Smith v. Irvin, 45 Misc. Rep. 262.) Although plaintiff in this case may have been within her strict legal rights in opposing this motion, it is manifest that the complaint was designedly drawn to convey the least possible information to the defendants as to plaintiff’s cause of action. If her cause of action is an honest one, she should- not hesitate, whether the application is in form to make more definite and certain, or to furnish a bill of particu-, lars, to .give to the defendants, who are sued in their representative capacity, reasonable information of the true grounds of her alleged claim. Her -opposition to defendants’ applica*383tion well illustrates one of the grounds for just criticism upon the law’s delay. While, therefore, the order must be reversed, and the motion denied, wé think that no costs and disbursements upon the appeal nor any costs of the motion should be allowed plaintiff.
Jenks, P. J., Thomas, Carr and Rich, JJ., concurred.
Order reversed, and motion denied, without costs.